Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 7/20/22 has been entered.  Claims 1-20 are pending examination, claim 21 withdrawn.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi (JP07104075; machine translation supplied herein; hereafter Ikefuchi) in view of Wang (CN 203101825; machine translation supplied herein; hereafter Wang).
Claim 1: Ikefuchi teaches a method for fabricating a composite component for horology or jewelry (See, for example, abstract, Fig 1-8), wherein the following steps are performed in order:
in an initial preparation operation, making: 
a base (substrate 2) from a first material, the base including at least a first apparent surface intended to remain visible (such as a portion of surface depicted on upper side, which would each remain visible, such as during preparation) and at least a first support upper surface (such as portion of upper surface as depicted which mates with upper plate (1))) (See, for example, Fig 1-8, [0011])); 
at least one structure (upper plate 1) with a second apparent surface (such as upper surface of (upper plate 1) and at least a second support surface (bottom surface of (upper plate 1) complementary to said first support surface, and comprising at least one through bore formed through the entire thickness of said structure (upper plate 1), or wherein at least one through bore is machined through the entire thickness of said structure (upper plate 1) during a first machining operation (such as bores in upper plate 1 subsequently housing frame rings (3/4/8) and plates (5) )(See, for example, abstract, Fig 1-8, [0011-0014]); 
at least one insert (such as frame rings 3/4/8) made of a third material, for each said through bore, and arranged to fit together in a complementary manner with said through bore (see, for example, Fig 1-8, and[0011-0018]); 
in a first assembly operation, bonding said base and each said structure to each other, with each said first support upper surface and each said second complementary support surface bearing against one another (See, for example, abstract, Fig 1-8, [0011]); 
in a second assembly operation securing each said insert (3/4/8) with its respective through bore (See, for example, Fig 3, [0011]),
wherein, during said initial preparation operation, at least one said insert is made to abuttingly engage with said through bore, with the first support upper surface of the first apparent surface and with said second apparent surface provided in said structure which carries said insert (4/8),  (See, for example, abstract, Fig 3-4, Fig 6, [0011]).
Ikefuchi does not explicitly teach wherein at least one structure from a second ceramic material or sapphire or an at least partially amorphous material.  Wang teaches a method of preparing watch dial portions possessing holes therein (See, for example, abstract, [0007], Fig 1-2).  Wang further teaches wherein using a zirconia ceramic material for front face dial components provides an article with extremely high mechanical strength, high surface hardness, toughness, bending strength and wear resistance, and will not change color over time (See, for example, [0013]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a ceramic material for the at least one structure as such a material functions predictably as a front face dial component while providing extremely high mechanical strength, high surface hardness, toughness, bending strength and wear resistance, and will not change color over time.  
Claim 2: Ikefuchi further teaches after said second assembly operation a second machining operation is performed with geometrical alignment of the upper surfaces of said inserts in order to align them on the same plane (see, for example, Fig 1-8, [00011-0013] as the claims and Ikefuchi are inclusive of singular inserts, the action of pressing the insert onto the surface would read on the limitation as currently presented.
Claim 3: refer to the rejection of claim 2 above, again as the claims and Ikefuchi are inclusive of singular inserts /singular holes the thickness of the bored structure would be of the same thickness with respect to itself and the upper surface of the singular insert would be in alignment to itself (See, for example, Fig 1-8, [0011-0013]).  
Claim 4: Ikefuchi further teaches before execution of said first assembly operation, a first coating operation is performed on at least each said first apparent surface (of lower substrate 2) by applying a first layer of a fourth material (See, for example, [0011], wherein coating is one of silver plating or protective coating).
Claim 5: Ikefuchi further teaches after said first assembly operation or after said second assembly operation, at least one transfer operation is performed by affixing and bonding at least one decorative element (such as one of the other frame ring parts on / in one of the other multineedle holes ) on at least one said second apparent surface comprised in at least one said structure (See, for example, Fig 1-8, and [0009-0010]).   
Claim 14: Ikefuchi further teaches wherein, during said initial operation  at least one said structure is made with at least one machined receiving surface (such as one of the other multi needle holes) for receiving at least one said decorative element (such as one of the other frame ring or small diameter plate decoration parts) (See, for example, Fig 1-8, [0009-0011]).   
Claim 15:  Ikefuchi further teaches wherein, during said initial operation, at least one said structure is made with at least one hollow housing for receiving an intermediate decoration layer (such as one of the other multi-needle holes) in a colored material (such various different colored materials of small plate 5, including skin, shellfish, precious stones,  opal, wood, paper, cork) different from the material of said structure  (See, for example, Fig 1-8, [0009-0013]).   
Claim 19: Ikefuchi further teaches wherein at least one said apparent surface (such second apparent surface) is protruded with respect to said first support surface (see, for example Fig 1-8). 
Claim 20: Ikefuchi further teaches wherein said component is a timepiece component further fabricated to form a dial (See, for example, [0001] Figures 1-8). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi in view of Wang as applied to claim 1 above, and further in view of Kohli (US 3,433,013; hereafter Kohli).
Claim 2: Ikefuchi in view of Wang teaches the method of claim 1 (above), but they do not explicitly teach, in a system explicitly possessing a plurality of inserts, after said second assembly operation a second machining operation is performed with geometrical alignment of the upper surfaces of said inserts in order to align them on a same plane. Kohl teaches a method of positioning inserts on a timepiece dial (see, for example, abstract, Figures).  Kohl further teaches wherein a machining operation (pressing / shaping) is performed against a planar surface to attach / align a plurality of inserts simultaneously onto / through a dial (See, for example, Fig 6-8, col 1 line 63-col 2 line 35).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated after said second assembly operation a second machining operation is performed with geometrical alignment of the upper surfaces of said inserts (“upper surfaces” of said inserts is interpreted as topmost surface of the inserts as depicted in the figures of Ikefuchi) in order to align them on a same plane since it would predictably achieve a common aesthetic in the art, and since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
Claim 3: Ikefuchi in view of Wang and Kohl teach the method of claim 2 above, wherein Kohl teaches wherein during said second machining operation said upper surfaces of said inserts are aligned on a same plane (see, for example, Fig 7-8.).  Kohl further teaches wherein hour indicia inserted through the dial are prepared at the same thickness (See, for example, Fig 8).  Further considering the basis of operation of Kohl wherein pressure is applied uniformly to the back of the dial, while securing a plurality of uniformly distributed inserts, deviations in insert thickness between dial and opposing planar surface would result on non-uniform forces / fixation of the plurality of inserts.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated during an initial preparation operation, each said structure is made with the same thickness, since such thickness uniformity is a known / predictable and desirable aesthetic in the art, and as it would predictably allow for spatial uniformity in the attachment process.

Claims 6-7, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi in view of Wang as applied to claim 1 above, and further in view of Ayers (US 4,388,350; hereafter Ayers)
Claim 6-7: Ikefuchi in view of Wang teaches the method of claim 1 and 5 (above), wherein Ikefuchi is directed to providing decoration / ornamentation to wearable articles like watches (See, for example, [0001]), but it does not explicitly teach after at least one said transfer operation / second assembly operation, a final coating operation is performed wherein said structure and each said decorative element carried by said structure are coated with a surface layer deposition of a transparent treatment material in a PVD or lacquering or zapon varnishing process.  Ayers teaches a method for decorating articles, such as jewelry (see, for example, abstract, col 1 lines 8-26).  Ayers further teaches where the aesthetic of and /or protective properties of the surface of article can be enhanced by application of at least two coatings and a step of redistribution while the final decorative layer is still wet (see, for example, abstract, col 1 lines 8-27, examples).  Ayers further teaches wherein the coating can be transparent lacquers / varnishes (see, for example, abstract, col 1 lines 53-col 2 line 50).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have to have applied final coating operation is performed wherein said structure and each said decorative element carried by said structure are coated with a surface layer deposition of a transparent treatment material in lacquering/ varnishing process, after at least one said transfer operation / second assembly operation as such a coating would predictably enhance the aesthetic / protection of all of the components thereunder (applying the coating following these steps would predictably serve to provide improved aesthetic / protection to all of the surfaces, instead of just a portion of the surfaces).  
Claim 12: Ayers further teaches wherein after said final coating operation (such as final decorative layer application), in a final machining operation, shape machining operation is performed (redistribution processing, such as application of pressure selectively to coating or scraping, knife application, brushing, patterned die application, or fluid treatment (See, for example, col 2 lines 60-65).
	Claims 16-17: Ayers further teaches wherein an acrylic is chosen as the material of said surface layer (See, for example, col 2 lines 21-30).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi in view of Wang as applied to claim 1 above, and further in view of Takagi et al (US 3,786,627; hereafter Takagi)
Claim 8: Ikefuchi in view of Wang teaches the method of claim 1 (Above) wherein Ikefuchi has taught the materials of the watch are inclusive of metals (see, for example, [0011][0019]) but is silent as to suitable base materials so it does not explicitly teach a copper alloy is chosen as said first material of said base.  Takagi teaches a method for fabricating a composite component for horology or jewelry (See, for example, abstract, Fig 1-3).  Tagaki similarly teaches a method which comprises the formation of laminar dial comprising first and second materials (see, for example, abstract, Fig 2-3).  Tagaki further teaches wherein its base metallic layer (1) can be made from a copper alloy (brass).  As both Ikefuchi and Tagaki are directed to methods of fabricating laminar composite components for horology with metallic bases, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated brass as the metallic material of the metallic base as such a material performs predictably in as base plate for subsequent laminar attachment of various overlying structures to ultimately form and perform effectively as dial plates for watches. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi in view of Wang as applied to claim 1 above, and further in view of Fujii et al (US 6,310,836; hereafter Fujii).
Claim 9: Ikefuchi in view of Wang teaches the method of claim 1 (Above) wherein Ikefuchi has taught the materials of the watch are inclusive of metals, leather, shellfish (see, for example, [0019]) but does not explicitly teach a ceramic is chosen as said first material of said base.  Fujii similarly teaches a method of forming a timepiece, and further is particularly concerned with the implementation of a transparent / translucent dial base material to allow for light transmission to reach underlying solar cell (See, for example, abstract, col 6 lines 60-68).  Fujii further teaches wherein such base material of the dial can be plastic or ceramic (See, for example, col 6 lines 60-68).  As both Ikefuchi  and Fujii are directed manufacturing timepiece dials, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated ceramic as said first material of said base as it predictably provides transparency / translucency to dial members in timepieces further enabling solar powering capabilities or esthetic viewing of timing mechanisms therein (Matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431).

Claims 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi in view of Wang as applied to claim 1 above, and further in view of Bergmann (US 4,403,014; hereafter Bergmann).
Claims 10 and 18: Ikefuchi in view of Wang teaches the method of claim 1 (above), wherein, Ikefuchi has taught the watch materials are made from a metal (See, for example, [0011, 0019]), but it does not explicitly teach the third material comprising an oxidation resistant plating of gold alloy or rhodium / or a platinum alloy is chosen as said third material of at least one said insert. Bergmann teaches a method of forming jewelry / horology components (See, for example, abstract, col 1 lines 52-54).  Bergmann teaches wherein cheap metal components, can be predictably coated, further with gold or platinum alloys, to predictably enhance the articles scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost (See, for example, col 1 lines 1- 54, col 9 lines 35-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have plated the metallic insert with a gold, rhodium, or platinum alloy during said initial preparation operation as it would predictably enhance the surfaces scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.  
Claim 11: Ikefuchi in view of Wang teaches the method of claim 4 (above), wherein, Ikefuchi has taught the forth material is a metal plating such as silver, (See, for example, [0011]), but it does not explicitly teach the  fourth material is a plating of gold alloy or a platinum alloy. Bergmann teaches a method of forming jewelry / horology components (See, for example, abstract, col 1 lines 52-54).  Bergmann teaches wherein cheap metal components, can be predictably coated, further with gold or platinum alloys, to predictably enhance the articles scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost (See, for example, col 1 lines 1- 54, col 9 lines 35-44).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have plated the first apparent surface with a gold or platinum alloy during said initial preparation operation as it would predictably enhance the surfaces scratch resistance, shock resistance, and to tailor its overall aesthetic all for a low cost. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ikefuchi in view of Wang as applied to claim 1 above, and further in view of Ito et al (US 2013/0094333; hereafter Ito).
Claim 13: Ikefuchi in view of Wang teaches the method of claim 1 (above), wherein, Ikefuchi has taught a first assembly operation (see above) and Wang further teaches wherein further marking and ornamentation can be applied upon formed front dial face surfaces to enhance the esthetic (See, for example, [0007], [0013], [0022]).  But they do not explicitly teach pad printing.  Ito teaches a method forming a timepiece (See, for example, abstract).  Ito further teaches wherein decorations such a names, logos, indicia, etc are predictably provided by pad printing (See, for example, [0084]).  As both Ito and Takagi in view of Takeda are directed to methods of forming timepieces and concerned with applying esthetic designs / indicia upon dial plates, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated pad printing as the method of application as pad printing is known in the art to predictably achieve the deposition of fine characters upon the dial surfaces of such timepieces.

Response to Arguments
Applicant’s arguments, filed 7/20/22, have been fully considered but are not persuasive.  Applicant argues that the recitation to: “at least one through bore formed through the entire thickness of said structure, or wherein at least one through bore is machined through the entire thickness of said structure during a first machining operation…at least one insert made of a third material, for each said through bore and arranged to fit together in a complementary manner with said through bore…securing each said insert with its respective through bore” is not taught by Ikefuchi.  Applicant argues instead that Ikefuchi teaches the upper plate 1 and lower substrate 2 are secured together which forms a hole, into which is placed for example, frame ring 3 or frame ring rim 4.”  The examiner disagrees, and notes that “said structure” as recited in the argued limitation derives its basis from “at least one structure from a second ceramic material…” thus the examiner has interpreted the “at least one structure” / “said structure” to correspond with “upper plate 1” of Ikefuchi.  The argued substrate 2 is not part of “said structure” but instead corresponds with the claimed feature of “a base”.  This upper plate 1 of Ikefuchi explicitly is taught to possess a bore through its entire thickness (bore aligned with entire height as depicted of feature 1 in the figures) and further at least one insert (such as frame rings 3/4/8) made of a third material fits and is secured complementary to the through bore.   The examiner therefore maintains the rejections read on the claims as presently presented. 
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712